I N         T H E       C O U R T           O F A P P E A L S O F                       T E N N E S S E E
                                                                                  A T K N O X V I L L E
                                                                                                                                                       FILED
                                                                                                                                                            March 25, 1998

                                                                                                                                                       Cecil Crowson, Jr.
                                                                                                                                                        Appellate C ourt Clerk
L I N E T T E       P O R T E R - M E T L E R ,                                          )                    K N O X       C I R C U I T
                                                                                         )                    C . A .       N O . 0 3 A 0 1 - 9 7 0 9 - C V - 0 0 3 9 3
P. l a i n t i f f - A p p e l l a n t                          )
                                                                                         )
v s .                                                                                    )
                                                                                         )
                                                                                         )                    H O N . H A R O L D                 W I M B E R L Y
                                                                                         )                    J U D G E
R O B E R T       C .     E D W A R D S ,                                                )
                                                                                         )
                          D e f e n d a n t - A p p e l l e e                            )
                                                                                         )
                                                                                         )                    R E V E R S E D           A N D           R E M A N D E D
                                                                                         )


D A V I D     D A Y ,       D a y        &      B i r d w e l l ,                 P . C . ,          C o o k e v i l l e ,                    f o r         A p p e l l a n t .


R . F R A N K L I N N O R T O N a n d G E O F F R E Y                                               D .        K R E S S I N ,            N o r t o n             &     L u h n ,       P . C . ,
K n o x v i l l e , f o r A p p e l l e e .




                                                                              O     P    I      N         I     O     N

                                                                                                                                                              M c M u r r a y ,         J .



            T h i s       i s       a        l e g a l          m a l p r a c t i c e                 a c t i o n .                   T h e       p l a i n t i f f ,               L i n e t t e

P o r t e r - M e t l e r ,                   h i r e d               t h e         d e f e n d a n t                     t o         r e p r e s e n t                 h e r         i n     a n

a u t o m o b i l e         a c c i d e n t                 c a s e       w h e r e i n              s h e          s u e d       P a t t i             R o s e       f o r     i n j u r i e s

r e s u l t i n g         f r o m       t h e         a c c i d e n t .                 T h e         e s s e n c e             o f      p l a i n t i f f ' s                c o m p l a i n t

i n     t h i s         a c t i o n           i s           t h a t       t h e         d e f e n d a n t                   f a i l e d               t o      t i m e l y          r e i s s u e
s e r v i c e          o f          p r o c e s s                 a g a i n s t             R o s e ,            t h e r e b y                     n e g l i g e n t l y                       a l l o w i n g             h e r

c o m p l a i n t                 t o       b e          d i s m i s s e d .                       D e f e n d a n t                       f i l e d          a      m o t i o n                f o r           s u m m a r y

j u d g m e n t ,                 a s s e r t i n g                  t h a t            t h e        o n e - y e a r                       s t a t u t e             o f       l i m i t a t i o n s                       f o r

l e g a l          m a l p r a c t i c e                          a c t i o n s              h a d          r u n ,                 t h e r e b y                 b a r r i n g                     p l a i n t i f f ' s

a c t i o n .                T h e              t r i a l           c o u r t             g r a n t e d              s u m m a r y                   j u d g m e n t .                          T h i s           a p p e a l

r e s u l t e d .                   W e          r e v e r s e                 t h e      j u d g m e n t              o f            t h e          t r i a l             c o u r t .



             O n        O c t o b e r                    1 0 ,            1 9 8 4 ,          p l a i n t i f f                       w a s           i n j u r e d                 i n          a n         a c c i d e n t

i n v o l v i n g             a         v e h i c l e               d r i v e n             b y      R o s e .                  S h e         e m p l o y e d                t h e             d e f e n d a n t             t o

r e p r e s e n t                 h e r           i n       a       n e g l i g e n c e                    a c t i o n                 a g a i n s t                R o s e .                   A       c o m p l a i n t

a g a i n s t          R o s e                  w a s       t i m e l y                f i l e d           a n d          a          v o l u n t a r y                    n o n s u i t                 w a s          l a t e r

t a k e n      b y      p l a i n t i f f .                          A         s e c o n d          c o m p l a i n t                      w a s      t i m e l y             f i l e d               o n       J a n u a r y

6 ,       1 9 9 3 .                 P r o c e s s                  w a s          i s s u e d              f o r              s e r v i c e             u p o n              R o s e                b u t        i t       w a s

r e t u r n e d          u n s e r v e d .                         A l i a s            p r o c e s s              w a s            i s s u e d          o n        J u l y              1 ,        1 9 9 3       b u t      i t

w a s      a l s o      r e t u r n e d                     u n s e r v e d                o n      J u l y         8 ,             1 9 9 3 .           N o         f u r t h e r                   p r o c e s s          w a s

i s s u e d          a n d          n o          n e w          c o m p l a i n t                 w a s      t i m e l y                   f i l e d .



             I n       M a r c h                1 9 9 4 ,          c o u n s e l                 f o r      R o s e ,                b y      s p e c i a l                a p p e a r a n c e ,                       f i l e d

a     m o t i o n            t o          d i s m i s s                  o n      t h e          g r o u n d s                t h a t          n o       s u m m o n s                    a n d         c o m p l a i n t

w e r e      s e r v e d                  o n       h e r          w i t h i n             t h e          a p p l i c a b l e                       l i m i t a t i o n s                           p e r i o d          a n d ,

t h e r e f o r e ,                 p l a i n t i f f ' s                        a c t i o n             w a s      t i m e - b a r r e d .                                T h e          C i r c u i t                C o u r t

f o r       K n o x               C o u n t y                   g r a n t e d              t h e           m o t i o n                     a n d        d i s m i s s e d                           p l a i n t i f f ' s

a c t i o n .                O n           J u n e              1 2 ,           1 9 9 5 ,          p l a i n t i f f                        f i l e d             t h e        p r e s e n t                    a c t i o n ,

a l l e g i n g              t h e              d e f e n d a n t                  w a s          g u i l t y                 o f          m a l p r a c t i c e                     b y             f a i l i n g           t o




                                                                                                             2
p r o p e r l y               r e i s s u e                s u m m o n s            o r      t i m e l y             r e f i l e         h e r         s u i t ,             t h u s            a l l o w i n g

h e r      c l a i m                a g a i n s t               R o s e       t o     b e c o m e                t i m e      b a r r e d .



             A s            n o t e d                a b o v e ,          t h e           t r i a l              c o u r t       g r a n t e d              d e f e n d a n t                      s u m m a r y

j u d g m e n t                    o n          t h e      g r o u n d s             t h a t          p l a i n t i f f ' s                  m a l p r a c t i c e                           c l a i m      w a s
                                                                                                                                                                                                                    1
t i m e - b a r r e d                          b y      t h e         a p p l i c a b l e               o n e - y e a r             s t a t u t e                o f         l i m i t a t i o n s .

T h e       d e t e r m i n a t i v e                            i s s u e          i s :             W h e n          s h o u l d           t h e        p l a i n t i f f ,                       i n     t h e

e x e r c i s e               o f             r e a s o n a b l e             d i l i g e n c e ,                 h a v e       k n o w n         t h a t        s h e          h a d           s u f f e r e d

a       l e g a l l y                    c o g n i z a b l e              i n j u r y           a s          a       r e s u l t           o f         d e f e n d a n t ' s                       a l l e g e d

n e g l i g e n c e .                            U n d e r        t h e        f a c t s        o f          t h i s         c a s e ,           w e     a r e         o f          t h e          o p i n i o n

t h a t           r e a s o n a b l e                      m i n d s            c o u l d            r e a c h              d i f f e r i n g             c o n c l u s i o n s ,                         a n d ,

t h e r e f o r e ,                      t h i s        c a s e         i s     n o t        a p p r o p r i a t e                 f o r         s u m m a r y               j u d g m e n t .



             O u r             s t a n d a r d                  o f       r e v i e w          o f       a          t r i a l       c o u r t ' s             g r a n t                 o f        s u m m a r y

j u d g m e n t               i s             w e l l - s e t t l e d :


                                     T e n n . R . C i v . P . 5 6 . 0 3 p r o v i d e s t h a t s u m m a r y                                                             j u       d g       m e n t
             i     s       o n      l y a p p r o p r i a t e w h e r e : ( 1 ) t h e r e i s n o g e n u i                                                                  n e         i     s s u e
              w     i    t h          r e g a r d t o t h e m a t e r i a l f a c t s r e l e v a n t t o t                                                                h e           c     l a i m
              o     r        d e       f e n s e c o n t a i n e d i n t h e m o t i o n , B y r d v . H                                                                 a l        l ,          8 4 7
             S     .    W . 2        d 2 0 8 , 2 1 0 ( T e n n . 1 9 9 3 ) ; a n d ( 2 ) t h e m o v i n g                                                                    p a     r t       y i s
             e     n    t i t        l e d t o a j u d g m e n t a s a m a t t e r o f l a w o n t h                                                                       e         u n      d i s -
             p     u    t e d             f a c t s .         A n d e r s o n v . S t a n d a r d R e g i s t e r                                                               C    o .      , 8 5 7
             S     .    W . 2        d 5 5 5 , 5 5 9 ( T e n n . 1 9 9 3 ) .            T h e m o v i n g p a r t y                                                             h    a s         t h e
             b     u    r d e        n       o f      p r o v i n g     t h a t  i t s   m o t i o n   s a t i s f i e                                                       s          t     h e s e
             r     e    q u i        r e m e n t s .         D o w n e n v . A l l s t a t e I n s . C o . , 8 1                                                         1           S .      W . 2 d
             5     2    3 ,          5 2 4 ( T e n n . 1 9 9 1 ) .

                       T h e s t a n d a r d s g o v e r n i n g t h e a s s e s s m e n t o f e v i d e n c e
             i n t h e s u m m a r y j u d g m e n t c o n t e x t a r e a l s o w e l l e s t a b -
             l i s h e d .   C o u r t s m u s t v i e w t h e e v i d e n c e i n t h e l i g h t m o s t


             1
                  T . C . A .             §      2 8 - 3 - 1 0 4 ( a ) ( 2 ) .

                                                                                                         3
              f   a   v    o     r   a b l e         t o     t h e               n o n m o v i n           g    p      a r t     y         a n      d    m u     s t     a l s o d r a w a                      l l
              r   e   a    s     o   n a b l e           i n f e r e              n c e s i n                 t h      e n         o n       m o     v i n g          p a r t y ' s f a v o                     r .
              B   y   r    d     ,       8 4 7          S . W . 2 d                   a t 2 1 0             - 1 1       .            C       o u     r t s         s h o u l d g r a n t                          a
              s   u   m    m     a   r y       j     u d g m e n t                   o n l y     w          h e n           b    o t       h          t h e          f a c t s     a n d  t                     h e
              c   o   n    c     l   u s i o n        s t o b e                     d r a w n f            r o m          t h    e         f a      c t s        p e r m i t a r e a s o                        n -
              a   b   l    e         p e r s o        n t o r e                  a c h o n l y                o n      e c       o n       c l      u s i o      n .       I d .


C a r v e l l              v .         B o t t o m s ,                   9 0 0          S . W . 2 d            2 3 ,           2 6         ( T e n n .              1 9 9 5 ) .



              I n         C a r v e l l ,                   t h e         c o u r t              d i s c u s s e d                   a t       l e n g t h              t h e       " l e g a l               m a l p r a c -

t i c e       d i s c o v e r y                      r u l e , "                 b y       w h i c h           i t       i s           d e t e r m i n e d                     w h e n         t h e          o n e - y e a r

s t a t u t e                  o f      l i m i t a t i o n s                          b e g i n s             t o       r u n .                        T h e      c o u r t            n o t e d            t h a t         t h e

d i s c o v e r y                     r u l e              i s         c o m p o s e d                   o f           t w o           d i s t i n c t                    e l e m e n t s :                    ( 1 )         t h e

p l a i n t i f f                    m u s t         s u f f e r             a         " l e g a l l y               c o g n i z a b l e                        i n j u r y "            a s      a         r e s u l t        o f

t h e     d e f e n d a n t ' s                        n e g l i g e n c e ;                       a n d         ( 2 )          t h e          p l a i n t i f f                  m u s t         h a v e         k n o w n ,

o r     i n       t h e              e x e r c i s e               o f      r e a s o n a b l e                      d i l i g e n c e                      s h o u l d           h a v e         k n o w n ,            t h a t

t h i s       i n j u r y                w a s        c a u s e d                b y       t h e     d e f e n d a n t ' s                              n e g l i g e n c e .                   C a r v e l l ,              9 0 0

S . W . 2 d           a t            2 8 .



              R e g a r d i n g                       t h e              f i r s t           p a r t             o f           t h e           d i s c o v e r y                   r u l e ,                p l a i n t i f f

a r g u e s           t h a t                s h e         d i d          n o t          s u f f e r             a       l e g a l l y                     c o g n i z a b l e                 i n j u r y             u n t i l

t h e     c o u r t                  e n t e r e d               a n       o r d e r             d i s m i s s i n g                       h e r            u n d e r l y i n g                c a s e .               W e     d o

n o t         f i n d                 t h i s           a r g u m e n t                    p e r s u a s i v e .                                   I f          t h e         i s s u e               o f       w h e t h e r

d i s m i s s a l                     s h o u l d                h a v e               b e e n       g r a n t e d                     w e r e              l e s s           c l e a r           o r          o p e n         t o

r e a s o n a b l e                      l e g a l               d e b a t e ,                   t h e           p l a i n t i f f                          m i g h t            h a v e              a       s t r o n g e r

a r g u m e n t .                        B u t          i n            t h i s            c a s e ,             w h e r e                  s e r v i c e                o f       p r o c e s s                w a s         n o t

t i m e l y               r e i s s u e d ,                      i t        w a s            p a t e n t l y                    c l e a r                   t h a t           p l a i n t i f f ' s                    c l a i m

a g a i n s t                  R o s e          h a d            b e c o m e               t i m e - b a r r e d                           a n d            t h e r e           w a s          n o t h i n g             t h a t

                                                                                                                     4
c o u l d      h a v e              b e e n          d o n e          t o            r e v i v e          h e r          a c t i o n .                T h u s ,          s h e       s u f f e r e d            a

l e g a l l y        c o g n i z a b l e                    i n j u r y                a t     t h e          e x p i r a t i o n              o f t h e s i x - m o n t h                         p e r i o d

w i t h i n          w h i c h               s h e          w a s              a l l o w e d              b y           t h e        T e n n e s s e e              R u l e s              o f       C i v i l

P r o c e d u r e              t o           r e i s s u e                 a         s u m m o n s                a g a i n s t             R o s e .           S e e        B a t c h e l o r                v .

H e i s k e l l ,          e t             a l . ,         8 2 8       S . W . 2 d              3 8 8 ,            3 9 3        ( T e n n .         A p p .       1 9 9 1 ) ;               D u k e s         v .

N o e ,      8 5 6      S . W . 2 d                  4 0 3 ,         4 0 4            ( T e n n .             A p p .         1 9 9 3 ) ;           S m i t h       v .          P e t k o f f ,            9 1 9

S . W . 2 d      5 9 5 ,              5 9 7          ( T e n n .               A p p .         1 9 9 5 ) .



             T h i s          i s          n o t       d i s p o s i t i v e                     o f          t h i s         a p p e a l ,           h o w e v e r ,              b e c a u s e            t h e

s e c o n d      p a r t             o f      t h e         d i s c o v e r y                  r u l e          m u s t          a l s o      b e      s a t i s f i e d             t o         t r i g g e r

t h e       b e g i n n i n g                  o f         t h e           s t a t u t e                o f         l i m i t a t i o n s                p e r i o d .                   P l a i n t i f f

t e s t i f i e d             t h a t              s h e       d i d            n o t          k n o w            t h a t         s h e       h a d       s u f f e r e d                a n y       l e g a l

i n j u r y ,          i . e . ,              d i s m i s s a l                      o f       h e r          c a s e ,           u n t i l         d e f e n d a n t               s e n t         h e r       a

l e t t e r ,          d a t e d               J u n e             1 1 ,         1 9 9 4 ,              a d v i s i n g              t h a t          h e r        a c t i o n             h a d       b e e n

d i s m i s s e d         a n d             t h a t         h e       c o u l d              p r o c e e d              n o      f u r t h e r          o n      h e r       c l a i m .             T h u s ,

t h e      q u e s t i o n             r e s o l v e s                i n t o              w h e t h e r            a      r e a s o n a b l e a n d d i l i g e n t                               p e r s o n

i n       p l a i n t i f f ' s                    p o s i t i o n                   s h o u l d              h a v e           k n o w n       t h a t          s h e       h a d          s u f f e r e d

i n j u r y      a s      a          r e s u l t             o f      d e f e n d a n t ' s                       n e g l i g e n c e               b e f o r e           h e r      r e c e i p t            o f

t h e      l e t t e r .



             T h e       r e c o r d                   r e v e a l s                   t h e           f o l l o w i n g                  f a c t s           p e r t i n e n t              t o       t h i s

i n q u i r y .           R o s e ' s                 m o t i o n              t o         d i s m i s s            w a s        a p p a r e n t l y             f i l e d         o n      M a r c h         8 ,

1 9 9 4 .        D e f e n d a n t                    s e n t          p l a i n t i f f                  a        l e t t e r            d a t e d      M a y       1 0 ,         1 9 9 4 ,         w h i c h

s t a t e d      i n          p e r t i n e n t                    p a r t :




                                                                                                              5
              D e a r            L i n e t t e :

                              W e h a v e s t i l l n o t b e e n a b l e t o l o c a t e M s . R o s e ,                                                                                   b u t
              w    e     i s s u e d a l i a s p r o c e s s a g a i n i n F e b r u a r y t o h e r m o t h e                                                                              r ' s
              a    d   d r e s s .      T h a t h a s b e e n r e t u r n e d " n o t t o b e f o u n d " .                                                                                   I n
              t    h   e m e a n t i m e , a M o t i o n [ s i c ] h a s b e e n f i l e d c h a l l e n g                                                                                  i n g
              o    u   r r i g h t t o p r o c e e d a l l e g i n g t h a t w e h a v e n o t                                                                                              m e t
              c    e   r t a i n d e a d l i n e s w i t h r e g a r d t o t h e i s s u a n c e o f a l                                                                                    i a s
              p    r   o c e s s .     A c o p y o f t h a t M o t i o n [ s i c ] i s e n c l o s e d .      I t                                                                             i s
              s    e   t f o r h e a r i n g M a y 2 0 , 1 9 9 4 a t 9 : 0 0 a . m .                 I w i l l ,                                                                              o f
              c    o   u r s e ,     a p p e a r   a n d    r e s i s t  t h e   M o t i o n  [ s i c ] .        Y                                                                          o u r
              p    r   e s e n c e i s n o t r e q u i r e d a n d n o t e s t i m o n y w i l l b e t a                                                                                    k e n
              b    u   t i t w i l l b e o p e n t o t h e p a r t i e s a n d t h e p u b l                                                                                                i c .
              S    h   o u l d y o u c h o o s e n o t t o a t t e n d I w i l l l e t y o u k n o w w                                                                                      h a t
              t    r   a n s p i r e s i m m e d i a t e l y a f t e r t h e h e a r i n g . P l e a s e c a l l                                                                              i f
              y    o   u h a v e q u e s t i o n s .


A     c o p y          o f       R o s e ' s            m o t i o n        t o            d i s m i s s            w a s         a t t a c h e d           t o        t h e          l e t t e r .



              I n            h i s       d e p o s i t i o n ,                  t h e            d e f e n d a n t                a d m i t t e d             t h a t               h i s          M a y       1 0

l e t t e r            " i s           e x c e e d i n g l y              n e u t r a l                a n d         n o t         o n l y         d i d         I       c o m p o s e               i t       i n

t h a t       f a s h i o n ,               I     c o m p o s e d             i t         i n     t h a t      f a s h i o n              a f t e r        m u c h         d i s c u s s i o n . "

H e     s t a t e d             t h a t         h e      w r o t e      t h e             l e t t e r        t o         h i s      c l i e n t        a f t e r              h e      c o n s u l t e d

w i t h       a n d            s o u g h t             a d v i c e        f r o m               o t h e r      a t t o r n e y s .                    W h e n            a s k e d            w h y          t h e

l e t t e r            " w a s         i n t e n t i o n a l l y                    n e u t r a l , "              h e       r e s p o n d e d ,                 " [ t ] h e           p o t e n t i a l

g e n e r a t e d                b y      t h e         m o t i o n        w a s            s u c h         t h a t         i t      w a s        i m p o r t a n t                  t o      m e          t h a t

I     n o t        b r e a c h            m y         e t h i c a l       o b l i g a t i o n                  t o         h e r ,        n o t      t o         t r y      a n d           p e r s u a d e

h e r     t o          f e e l          o n e         w a y    o r      t h e             o t h e r         a b o u t            t h e      m o t i o n . "



              P l a i n t i f f                  c a l l e d          t h e          d e f e n d a n t               a f t e r           r e c e i v i n g               t h e         l e t t e r             t o

f i n d           o u t         w h a t          w a s        g o i n g             o n         w i t h        h e r         c a s e         a n d         t h e          m o t i o n .                      S h e

t e s t i f i e d               i n      h e r         d e p o s i t i o n                t h a t         d e f e n d a n t              t o l d      h e r          " i t ' s             n o t      a      b i g

d e a l "          a n d        t h a t         " [ h ] e       e x p r e s s e d                  t h i s      i s        n o t         u n u s u a l ,             t h a t          w e ' v e            b e e n

                                                                                                       6
t h e r e       b e f o r e ,                 I          d i d n ' t                 h a v e          t o           b e       t h e r e . "                        I n           h e r           a f f i d a v i t ,

p l a i n t i f f             r e i t e r a t e d                         t h a t      " m y         a t t o r n e y                a d v i s e d             m e          o n         t h e         t e l e p h o n e

t h a t     t h i s           t y p e         o f         m o t i o n                w a s      n o t         u n u s u a l                a n d          t h a t          I      h a d          n o t h i n g                 t o

w o r r y        a b o u t .                      I           w a s           p a r t i c u l a r l y                       n o t           c o n c e r n e d                      b e c a u s e                       o t h e r

m o t i o n s          t o         d i s m i s s                   h a d       b e e n         f i l e d            i n       m y      e a r l i e r                 c a s e . "                     P l a i n t i f f

t e s t i f i e d             t h a t         d u e                t o      t h e       d e f e n d a n t ' s                   r e a s s u r a n c e s ,                              s h e ,         a s             a     l a y

p e r s o n ,          w i t h o u t                  l e g a l             t r a i n i n g ,               w a s         u n c o n c e r n e d                    a n d          u n a w a r e                   o f        t h e

i m p e n d i n g             d i s m i s s a l                      o f       h e r         c a s e .



            T e n n e s s e e                     c o u r t s                  h a v e          r e c o g n i z e d                        a n d           h e l d               t h a t             q u e s t i o n s

i n v o l v i n g              w h e t h e r                   a         p e r s o n ' s             b e h a v i o r                 c o n f o r m s                     t o       a       s t a n d a r d                     o f

r e a s o n a b l e                a n d          d i l i g e n t                    c o n d u c t ,                s u c h          a s       t h e          s e c o n d                  p a r t               o f         t h e

m a l p r a c t i c e                d i s c o v e r y                      r u l e      t e s t ,            a r e         q u e s t i o n s                 o f          f a c t          f o r            a         j u r y ,

u n l e s s       t h e            f a c t s             a n d             t h e       i n f e r e n c e s                  d r a w n              t h e r e f r o m                     a r e        s o              c l e a r

t h a t     r e a s o n a b l e                       p e r s o n s                c o u l d         n o t        d i s a g r e e                  o n      t h e          a n s w e r .                     W o o d s           &

W o o d s       v .          L e w i s ,               9 0 2             S . W . 2 d          9 1 4 ,         9 1 7         ( T e n n .                  A p p .          1 9 9 4 ) ;                C a l e d o n i a

L e a s i n g          a n d         E q u i p m e n t                       C o . ,         I n c .          v .         A r m s t r o n g ,                  e t             a l . ,         8 6 5              S . W . 2 d

1 0 ,     1 8      ( T e n n .               A p p .                1 9 9 2 )          ( " w h e t h e r                  [ p l a i n t i f f ]                      d i s c o v e r e d                          o r ,        i n

t h e       e x e r c i s e                   o f                  r e a s o n a b l e                 c a r e              a n d            d i l i g e n c e ,                         s h o u l d                       h a v e

d i s c o v e r e d                a n       i n j u r y                   r e s u l t i n g                f r o m         [ d e f e n d a n t ' s ]                             a l l e g e d                   n e g l i -

g e n c e        i s           a         g e n u i n e                     i s s u e           o f          m a t e r i a l                  f a c t ,              m a k i n g                  a       s u m m a r y

j u d g m e n t               d i s p o s i t i o n                            i n a p p r o p r i a t e . " ) ;                               N a t i o n a l                         M t g .           C o .                 v .

W a s h i n g t o n ,                7 4 4             S . W . 2 d                 5 7 4 ,       5 8 0           ( T e n n .               A p p .          1 9 8 7 )                  ( " W h e t h e r                     t h e

p l a i n t i f f ' s                    e m p l o y e e                    s h o u l d          h a v e             k n o w n              t h e          l e g a l               e f f e c t                   o f         t h e

o r d e r        c a l l s                f o r           a              d e t e r m i n a t i o n                    o f           t h e           r e a s o n a b l e n e s s                                  o f         t h e

                                                                                                             7
e m p l o y e e ' s              c o n d u c t .                           W h e t h e r            a n y          k i n d           o f           b e h a v i o r                    c o n f o r m s           t o       a

l e g a l       s t a n d a r d                     o f          r e a s o n a b l e               c o n d u c t              i s           a       m e r e          f a c t            q u e s t i o n               f o r

t h e      j u r y ,           a n d          n o t          a      q u e s t i o n               o f       l a w . " ) .



             U n d e r           t h e          f a c t s                o f     t h i s          c a s e       w h i c h             w e          m u s t          a c c e p t               a s     t r u e         f o r

p u r p o s e s          o f           t h e              s u m m a r y             j u d g m e n t ,                w e           c a n n o t                  s a y ,         a s       a         m a t t e r         o f

l a w ,        t h a t            t h e               p l a i n t i f f                    s h o u l d              h a v e               d i s c o v e r e d                         t h a t          s h e          h a d

s u f f e r e d           a n          i n j u r y                  d u e         t o      t h e          d e f e n d a n t ' s                       n e g l i g e n c e                       b e f o r e           s h e

r e c e i v e d          t h e          l e t t e r                 a d v i s i n g               h e r      t h a t          h e r              c a s e         h a d          b e e n         d i s m i s s e d .

I n       t h i s       r e g a r d                   i t          i s         p a r t i c u l a r l y                  i m p o r t a n t                         t h a t ,             a c c o r d i n g               t o

p l a i n t i f f ' s                  t e s t i m o n y ,                      s h e       c a l l e d             t h e          d e f e n d a n t                      t o         f i n d         o u t       w h a t

w a s       h a p p e n i n g ,                      a n d           r e c e i v e d                a s s u r a n c e s                         t h a t          e v e r y t h i n g                   w a s          a l l

r i g h t       a n d          s h e          d i d              n o t         h a v e      t o          s h o w       u p          a t           t h e          m o t i o n            h e a r i n g .                 T o

d i s m i s s           t h i s              a c t i o n                 o n       s u m m a r y             j u d g m e n t                      w o u l d              b e          t a n t a m o u n t               t o

h o l d i n g          t h a t           a          l a y          p e r s o n ,            e x e r c i s i n g                     d u e           d i l i g e n c e ,                       s h o u l d         h a v e

i m m e d i a t e l y                   m i s t r u s t e d                        h e r           a t t o r n e y                  a n d             b e g a n                 a n           i n d e p e n d e n t

i n v e s t i g a t i o n                     o f          h i s         a c t i o n s ,             d e s p i t e             h i s              a s s u r a n c e s                    t h a t        a l l         w a s

w e l l      w i t h       h e r             c a s e .               W e        t h i n k         t h a t          r e a s o n a b l e                     m i n d s            c o u l d           d i f f e r         o n

t h i s      i s s u e ,           a n d ,                 t h e r e f o r e ,               a       g e n u i n e             i s s u e                  o f      f a c t            e x i s t s .



             W e       r e v e r s e                  t h e          j u d g m e n t               o f       t h e          t r i a l               c o u r t             g r a n t i n g               s u m m a r y

j u d g m e n t          i n       f a v o r                o f      t h e         d e f e n d a n t               a n d       r e m a n d                 t h e          c a s e         t o       t h e      t r i a l

c o u r t .            C o s t s              o n          a p p e a l            a r e      a s s e s s e d                 t o          t h e           a p p e l l e e .



                                                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

                                                                                                            8
                                                                D o n   T .   M c M u r r a y ,   J u d g e

C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                9
                                      I N      T H E      C O U R T        O F A P P E A L S O F                   T E N N E S S E E
                                                                         A T K N O X V I L L E




L I N E T T E     P O R T E R - M E T L E R ,                                       )              K N O X      C I R C U I T
                                                                                    )              C . A .      N O . 0 3 A 0 1 - 9 7 0 9 - C V - 0 0 3 9 3
P. l a i n t i f f - A p p e l l a n t                  )
                                                                                    )
v s .                                                                               )
                                                                                    )
                                                                                    )              H O N . H A R O L D               W I M B E R L Y
                                                                                    )              J U D G E
R O B E R T     C .          E D W A R D S ,                                        )
                                                                                    )
                             D e f e n d a n t - A p p e l l e e                    )
                                                                                    )
                                                                                    )              R E V E R S E D         A N D       R E M A N D E D
                                                                                    )


                                                                                J U D G M E N T


          T h i s            a p p e a l       c a m e         o n       t o       b e      h e a r d          u p o n       t h e        r e c o r d       f r o m       t h e

C i r c u i t     C o u r t         o f     K n o x       C o u n t y ,           b r i e f s        a n d      a r g u m e n t         o f   c o u n s e l .           U p o n

c o n s i d e r a t i o n            t h e r e o f ,           t h i s         C o u r t     i s      o f      t h e      o p i n i o n       t h a t      t h e r e      w a s

r e v e r s i b l e            e r r o r     i n       t h e     t r i a l          c o u r t .

          W e         r e v e r s e         t h e      j u d g m e n t            o f      t h e      t r i a l          c o u r t       g r a n t i n g       s u m m a r y

j u d g m e n t        i n      f a v o r      o f     t h e         d e f e n d a n t        a n d         r e m a n d      t h e      c a s e   t o      t h e      t r i a l

c o u r t .       C o s t s          o n     a p p e a l         a r e         a s s e s s e d         t o      t h e      a p p e l l e e .



                                                                                                   P E R      C U R I A M